DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Status of the Claims
Claims 1 and 3-9 have been amended. Claims 16-32 are newly added. Claims 1 and 3-32 are pending. Claims 10-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 3, 5, 7-9, 14-18 and 23-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koh (KR 20120075746) with Mesh to Micron Conversion Chart (2013) to support inherency of a limitation. The reference is not in English, so the examiner is relying on the machine translation, provided herewith, to indicate its contents. 
Koh discloses the process of preparing a hydroxypropyl carboxymethyl starch. The process comprises gelatinization of the starch by treatment with NaOH at 80°. See Embodiment 2. (It is noted that the machine translation states “heated at 80#,” but in context, one of ordinary skill would understand this to be 80°.) The product may be used in the preparation of gypsum mortar and plaster. See abstract and Testing example. 
The reaction conditions in the reference are essentially the same as the preparation of the instant product. The product may be used in the preparation of gypsum mortar and plaster. See Example 2 of the instant specification. Because of the comparable reaction conditions as well as the inherent relative reactivities of the hydroxyl as positions 2, 3 and 6 toward the derivatizing reagents, it would be expected that a product having the recited pattern of functionalization, as well as other properties, such as solubility, would be obtained. 
The reference goes onto describe the preparation of a crosslinked product, wherein sodium trimetaphosphate may be used as the crosslinking agent. This is followed by drying in a drying drum and crushing and sieving through a 100 mesh sieve. See embodiment 7. The Mesh to Micron Conversion Chart provides the size of different mesh sizes. From this, it appears that the powder obtained would have a volume mean diameter of no more than about 150 µm. 
The instant specification states that similar drying and milling leads to an amorphous product. The reference is silent regarding the amorphousness of the product, but given the nature of the preparation, this would also appear to be an inherent property. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicant’s arguments filed May 19, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Koh does not prepare the disclosed products in the same manner as the instant invention. This is not found to be persuasive. The specification and withdrawn claim 10 states that the product may be prepared by a process wherein the functionalization comprises at least one chemical modification chosen from crosslinking chemical modifications, or a sequence of at least one non-crosslinking chemical modifications and of at least one crosslinking chemical modification.  

Claim Rejections - 35 USC § 103
Claims 1, 3-9 and 14-32 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR 20120075746) in view of Bohme-Kovac et al (US 5,387,626). 
Koh teaches as set forth above. The reference is silent regarding the degree of substitution of the starch substituents. 
It is well known to use starch ethers, such as hydroxypropyl carboxymethyl starch for the preparation of mortars and plasters. See Bohme-Kovac at abstract; col 7, lines 6-9; and Table V. The reference suggests that a starch with carboxymethyl DS of 0.1-0.5 and hydroxypropyl MS of 0.1-0.8 is suitable for this purpose. It is noted that for hydroxypropyl, the DS (maximum = 3) may be less than the MS (no theoretical upper limit), but the MS of 0.8 provides an upper limit for the DS. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare the Koh product with an appropriate hydroxypropyl and carboxymethyl DS with a reasonable expectation of success. The Koh product is known to be useful for the preparation of mortar and plaster, and Bohme-Kovac provides suitable substitution amounts for such a product. In the absence of unexpected results, it would be within the scope of the artisan to optimize the degree of substitution via reactions conditions (e.g., reaction time, relative amounts of reagents, etc.). Applicant has not demonstrated any criticality with the degree of substitution.    
Applicant’s arguments filed May 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that in the case of Koh wherein the reactions occur concomitantly, secondary reactions between sodium monochloroacetate and propylene oxide may occur. Applicant does not explain what those might be and how they would affect the structure and/or other characteristics of the product. 
Applicant further argues the process might also lead to random functionalization of free available hydroxyl groups of propylene oxide that have already modified free hydroxyl groups of starch. This is not found to be persuasive. In instant Example 2, the starch is first treated with propylene oxide then sodium monochloroacetate. It would appear that this type of random functionalization would be just as likely. 
Applicant further argues that the differences in the manner of substitutions leads to better performance in terms of sliding performance and notes the differences between the inventive product and a comparison. This is not found to be persuasive or an apt comparison with Koh. The comparative example is not prepared in the manner of Koh. In fact, it appears that Koh’s comparative example is the same as Applicant’s comparative example.  
Applicant concedes that Bohme-Kovac teaches a suitable DS for carboxymethyl and hydroxypropyl groups for a starch used for mortars and plastic but argues that it does not teach the appropriate % substitutions at positions 2, 3 and 6. This is not found to be persuasive. As noted above, Applicant admits that the relative reactivity of these  positions is known, so it appears that the recited substitution level is what is expected from the differences in reactivity. 
Applicant further argues that modified starches of Bohme-Kovac may be used in combination with specific water-soluble additives that lead to a formulation which have a reduced tendency to stick. This is not found to be persuasive. The recited additives are not precluded from any recited product.  

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEIGH C MAIER/Primary Examiner, Art Unit 1623